                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

MARK N. BEGLEY,               )      CIVIL 16-00350 LEK-KJM
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
COUNTY OF KAUAI, KAUAI POLICE )
DEPARTMENT, DARRYL PERRY, ROY )
ASHER, MICHAEL CONTRADES AND )
DOE DEFENDANTS 16-100,        )
                              )
          Defendants.         )
______________________________)


                 ORDER DENYING DEFENDANT CONTRADES’S
        MOTION TO AMEND RULE 16 SCHEDULING ORDER AND DENYING
         THE COUNTY DEFENDANTS’ JOINDER OF SIMPLE AGREEMENT

           On March 22, 2019, Defendant Michael Contrades

(“Contrades”), in his individual capacity, filed his Motion to

Amend Rule 16 Scheduling Order (“Motion”).    [Dkt. no. 531.]   On

March 25, 2019, Defendants County of Kauai (“the County”); Kauai

Police Department (“KPD”); Darryl Perry (“Perry”), in his

official capacity; and Contrades, in his official capacity

(collectively, “County Defendants”), filed a joinder of simple

agreement in the Motion (“Joinder”).    [Dkt. no. 533.]   Plaintiff

Mark N. Begley (“Plaintiff”) filed his memorandum in opposition

on April 8, 2019, and Contrades filed his reply on April 22,

2019.   [Dkt. nos. 541, 551.]   The Court finds this matter

suitable for disposition without a hearing pursuant to Rule
LR7.2(d) of the Local Rules of Practice for the United States

District Court for the District of Hawaii (“Local Rules”).

Contrades’s Motion and the County Defendants’ Joinder are hereby

denied for the reasons set forth below.

                             BACKGROUND

            Plaintiff filed his original Complaint on June 27,

2016, and he filed his First Amended Complaint on May 5, 2017.

[Dkt. nos. 1, 103.]   Plaintiff filed his Second Amended

Complaint on February 15, 2018.   [Dkt. no. 201.]   The operative

pleading is Plaintiff’s Third Amended Complaint, filed on

August 31, 2018.   [Dkt. no. 349.]

            Prior to the filing of the Third Amended Complaint,

trial was scheduled to begin on November 20, 2018, and the

dispositive motions deadline was June 20, 2018.     [Second Amended

Rule 16 Scheduling Order, filed 4/23/18 (dkt. no. 277), at ¶¶ 1,

7.]   On June 20, 2018, Perry, in his individual capacity, filed

his Motion for Summary Judgment (“Perry Motion”).    [Dkt.

no. 311.]   On June 27, 2018, the County Defendants filed a

substantive joinder in the Perry Motion (“County Joinder”).

[Dkt. no. 323.]

            After the filing of the Third Amended Complaint, the

trial date was subsequently continued to May 6, 2019.    [Amended

Rule 16 Scheduling Order, filed 9/10/18 (dkt. no. 355) (“9/10/18

Scheduling Order”), at ¶ 1.]   The 9/10/18 Scheduling Order

                                  2
specifically stated: “Dispositive motions shall be filed by

December 4, 2018.   Only Dispositive Motions as to the Emotional

Distress Claims may be filed.”   [Id. at ¶ 7 (emphasis in

original).]   It also stated the non-dispositive motions deadline

was February 6, 2019.   [Id. at ¶ 6.]

          The Perry Motion and the County Joinder were construed

as addressing the Third Amended Complaint because: the Second

Amended Complaint and the Third Amended Complaint allege the

same claims; and “the changes between the Second Amended

Complaint and the Third Amended Complaint involved Plaintiff’s

claims against Contrades, in his individual capacity, which

[we]re not at issue in the Perry Motion and the County Joinder,

and the timeliness of the [intentional infliction of emotional

distress] claim.”   [Summary Judgment Order; etc., filed 4/11/19

(dkt. no. 549) (“4/11/19 Summary Judgment Order”), at 24.1]    The

Perry Motion was denied in its entirety, and the County Joinder

was granted in part and denied in part.    4/11/19 Summary

Judgment Order, 2019 WL 1590568, at *21.   This Court, inter

alia, stated it could not rule on: Perry’s qualified/conditional

privilege defense on summary judgment; id. at *14; or the County

Defendants’ qualified immunity defense to Plaintiff’s federal


     1 The 4/11/19 Summary Judgment Order is also available at
2019 WL 1590568.



                                 3
retaliation claim,2 id. at *17.   The 4/11/19 Summary Judgment

Order also stayed the portions of Plaintiffs’ remaining state

law claims based on acts related to the County’s Return to Work

Program (“RTWP”) and directed the parties to submit letter

briefs addressing whether the stayed claims can be severed or

whether the entire case must be stayed.   Id. at *21.   The

parties submitted their letter briefs on April 26, 2019, [dkt.

nos. 553 to 556,] and the issue is still pending before this

Court.

          On September 14, 2018, Contrades filed a motion to

dismiss the Third Amended Complaint (“Motion to Dismiss”).

[Dkt. no. 360.]    This Court denied the Motion to Dismiss in an

order filed on December 27, 2018 (“12/27/18 Dismissal Order”).

[Dkt. no. 434.3]   On January 10, 2019, Contrades filed a motion

for reconsideration of the 12/27/18 Dismissal Order (“Motion for

Reconsideration”), which this Court denied in an order filed on

March 7, 2019 (“3/7/19 Reconsideration Order”).   [Dkt. no. 520.4]


     2 Count I of the Third Amended Complaint alleges
retaliation, under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e-3(a) and Haw. Rev. Stat. Chapter 368 and Haw.
Rev. Stat. § 378-2(a)(2), against the County and KPD.

     3 The 12/27/18 Dismissal Order is also available at 2018 WL
6816045.

     4 The 3/7/19 Reconsideration Order is also available at 2019
WL 1086346.



                                  4
On April 1, 2019, Contrades filed a notice of appeal from this

Court’s ruling that he was not entitled to dismissal of

Plaintiff’s claims based on qualified/conditional privilege.5

[Dkt. no. 535.]   The Court directed the parties to submit letter

briefs addressing the effect of Contrades’s appeal.   [EO, filed

4/4/19 (dkt. no. 538).]    The parties submitted their letter

briefs on April 9, 2019, [dkt. nos. 543 to 546,] and the Court

held a status conference on April 12, 2019, [Minutes, filed

4/12/19 (dkt. no. 550)].   However, this Court ultimately

determined that Contrades’s appeal does not require a stay of

the case.

            On February 14, 2019, Perry, in his individual

capacity, moved to continue the May 6, 2019 trial date, in light

of his recovery from injuries that he sustained in a serious

accident.   [Dkt. no. 473.]   The motion was granted, and the

trial was continued to August 26, 2019.   [Minutes, filed 3/14/19

(dkt. no. 523); Amended Rule 16 Scheduling Order, filed 3/18/19

(dkt. no. 527) (“3/18/19 Scheduling Order”), at ¶ 1.]   The

3/18/19 Scheduling Order noted that both the non-dispositive




     5 “A district court’s denial of qualified immunity on legal
grounds is a final decision subject to interlocutory appeal.”
Knox v. Sw. Airlines, 124 F.3d 1103, 1106 (9th Cir. 1997)
(citations omitted).



                                  5
motions deadline and the dispositive motions deadline were

closed.   [Id. at ¶ 7.]

           Contrades filed the instant Motion after the filing of

the 3/18/19 Scheduling Order.    He seeks an amendment of the

3/18/19 Scheduling Order to allow him to file a motion for

summary judgment.   Contrades contends there is good cause for

the amendment because: the 3/7/19 Reconsideration Order

contemplated his filing of a motion for summary judgment; and

previously unavailable testimony from Plaintiff and his treating

physician demonstrates that Contrades did not act with malice

nor animus toward Plaintiff, and Contrades was acting within the

authority and discretion of his position with KPD.

                               STANDARD

           Fed. R. Civ. P. 16(b)(4) states that a court’s

scheduling order “may be modified only for good cause and with

the judge’s consent.”     This district court has stated:

                The Rule 16(b) good cause inquiry focuses on
           the diligence of the party seeking to modify the
           scheduling order. Zivkovic v. S. Cal. Edison
           Co., 302 F.3d 1080, 1087 (9th Cir. 2002). The
           pretrial schedule may be modified if the deadline
           could not have been reasonably met despite the
           diligence of the party seeking the extension.
           Id. (citing Johnson v. Mammoth Recreations, Inc.,
           975 F.2d 604, 609 (9th Cir. 1992)) (internal
           quotation marks and citations omitted).

                . . . .

                . . . Rule 16 is designed to prevent parties
           from benefitting from carelessness,

                                   6
          unreasonability, or gamesmanship. In re Cathode
          Ray Tube Antitrust Litigation, 2014 WL 4954634,
          *2 (N.D. Cal. Oct. 1, 2014) (citing Orozco v.
          Midland Credit Mgmt. Inc., 2013 WL 3941318, at *3
          (E.D. Cal. July 30, 2013)). . . .

               Diligence of the party seeking amendment is
          the critical issue in the good cause
          determination. The diligence required for a
          showing of good cause has two parts:

               (1) diligence in discovering the basis for
               amendment; and,

               (2) diligence in seeking amendment once the
               basis for amendment has been discovered.

          Positive Techs., Inc. v. Sony Elecs., Inc., 2013
          WL 322556, at *2 (N.D. Cal. Jan. 28, 2013).

Rigsbee v. City & Cty. of Honolulu, Civ. No. 17-00532 HG-RT,

2019 WL 984276, at *3-4 (D. Hawai`i Feb. 28, 2019).

                              DISCUSSION

I.   3/7/19 Reconsideration Order

          Contrades asserts the 3/7/19 Reconsideration Order

“implicitly invited” him to seek an amendment of the operative

scheduling order to file a motion for summary judgment.   [Mem.

in Supp. of Motion at 1-2.]    In the 12/27/18 Dismissal Order,

this Court, inter alia, rejected Contrades’s argument that he

was entitled to dismissal of Plaintiff’s claims against him

based on qualified/conditional privilege.6   2018 WL 6816045, at


     6 Plaintiff alleges the following claims against Contrades,
in his individual capacity: aiding and abetting retaliation,
under Haw. Rev. Stat. Chapter 368 and Haw. Rev. Stat.
                                             (. . . continued)
                                  7
*3-6.       As to Count II, this Court concluded that “Plaintiff’s

Third Amended Complaint includes sufficient factual allegations,

which are accepted as true for purposes of [Contrades’s Motion

to Dismiss], to state a plausible argument that Contrades acted

with malice.”7      Id. at *4.   This Court reached the same

conclusion as to Count IV.       Id. at *5.   Contrades’s Motion for

Reconsideration argued this Court erred in its rulings regarding

the sufficiency of Plaintiff’s malice allegations.

               After concluding that nothing in Contrades’s Motion

for Reconsideration constituted a ground for reconsideration of

the 12/27/18 Dismissal Order, this Court stated, “to the extent

that Contrades argues other evidence shows he did not act with

malice and/or his actions had a legitimate purpose, nothing in

the 12/27/18 [Dismissal] Order prevents him from revisiting the


§ 378-2(a)(3) (“Count II”); and intentional infliction of
emotional distress (“Count IV”).

        7
       This Court’s July 31, 2018 order granting in part and
denying in part Contrades’s motion to dismiss the Second Amended
Complaint (“7/31/18 Dismissal Order”) describes the standard for
determining whether a defendant is entitled to the qualified or
conditional privilege under Hawai`i law. [7/31/18 Dismissal
Order (dkt. no. 340) at 15-17.] The 7/31/18 Dismissal Order is
also available at 2018 WL 3638083. “When a public official is
motivated by malice, and not by an otherwise proper purpose,
Hawaii law provides that the cloak of immunity is lost and the
official must defend the suit the same as any other defendant.”
7/31/18 Order, 2018 WL 3638083, at *6 (some citations omitted)
(citing Marshall v. Univ. of Haw., 821 P.2d 937, 946 (Haw. Ct.
App. 1991), abrogated on other grounds by Hac v. Univ. of Haw.,
73 P.3d 46 (Haw. 2003)).



                                     8
qualified immunity/conditional privilege issue in a motion for

summary judgment and/or at trial.”    3/7/19 Reconsideration

Order, 2019 WL 1086346, at *2.   Contrades’s argument that this

statement was an encouragement to move to amend the operative

scheduling order is misplaced.

            By the time Contrades filed his Motion for

Reconsideration on January 10, 2019, the dispositive motions

deadline had already passed.    See 9/10/18 Scheduling Order at

¶ 7.   The quoted statement in the 3/7/19 Reconsideration Order

merely recognized that Contrades could move to amend the

scheduling order if he wanted to file a motion for summary

judgment.   This Court did not suggest that he should do so, nor

did this Court indicate that it would grant a motion to extend

the dispositive motions deadline.     Nothing in the 3/7/19

Reconsideration Order reduces Contrades’s burden in the instant

Motion; he must establish that there is good cause to extend the

dispositive motions deadline.

II.    Good Cause

       A.   Gamesmanship

            A scheduling order should not be amended to allow a

party to “benefit[] from . . . gamesmanship.”    Rigsbee, 2019 WL

984276, at *4 (citing In re Cathode Ray Tube Antitrust

Litigation, 2014 WL 4954634, *2 (N.D. Cal. Oct. 1, 2014)).

Contrades chose to move for dismissal of the Third Amended

                                  9
Complaint.    Further, although the written order denying the

Motion to Dismiss was filed on December 27, 2018, this Court

issued an entering order November 6, 2018, informing the parties

of its rulings on the Motion to Dismiss.    [Dkt. no. 411.]

Because Contrades knew, almost a month before the December 4,

2018 dispositive motions deadline, that the claims against him

would not be dismissed, he could have filed a motion for summary

judgment prior to the December 4, 2018 deadline.    If he was

unable to file a motion for summary judgment between November 6,

2018 and December 4, 2018, Contrades could have filed a motion

to amend the scheduling order during that period.    He did not do

so.

             Even after the 12/27/18 Dismissal Order was filed,

Contrades chose to file the Motion for Reconsideration, which

merely regurgitated arguments he previously raised in the Motion

to Dismiss.    See 3/7/19 Reconsideration Order, 2019 WL 1086346,

at *2 (“The arguments Contrades makes in the Motion for

Reconsideration . . . were raised in connection with the Motion

to Dismiss and considered by this Court.” (citations omitted)).

Contrades could have filed a motion to amend the scheduling

order while the Motion for Reconsideration was pending.

Instead, he waited until approximately two weeks after the

3/7/19 Reconsideration Order was filed to bring the instant

Motion.

                                  10
          Contrades made strategic decisions to file the Motion

to Dismiss and the Motion for Reconsideration and to wait until

after those strategies failed to seek an amendment of the

scheduling order.   The fact that the strategic decision to file

the Motion to Dismiss and the Motion for Reconsideration was

unsuccessful does not constitute good cause to amend the

dispositive motions deadline.   To rule otherwise would allow

Contrades to benefit from gamesmanship.

     B.   Newly Available Evidence

          Plaintiff’s treating psychologist, Dianne Gerard,

Ph.D., and Plaintiff were both deposed after the dispositive

motions deadline.   See Motion, Decl. of Counsel, Exh. A

(excerpts of draft trans. of 2/27/19 depo. of Dr. Gerard

(“Gerard Depo.”)), Exh. B (excerpts of draft trans. of 3/7/19

depo. of Pltf. (“Pltf. Depo.”)).      Contrades argues there is good

cause to extend the dispositive motions deadline because

testimony given during those depositions supports his intended

motion for summary judgment.    Specifically, Dr. Gerard testified

that, during her sessions with Plaintiff, he gave her a copy of

the notices of disciplinary action (“NDAs”) against him, and he

discussed each, denying that there was a basis for discipline.

[Gerard Depo. at 103-05.]   In his deposition, Plaintiff

confirmed he discussed the NDAs “generally” with Dr. Gerard.

[Pltf. Depo. at 204.]

                                 11
            First, Dr. Gerard is a witness that was known to

Contrades and the other defendants long before her February 2019

deposition.   See, e.g., 4/11/19 Summary Judgment Order, 2019 WL

1590568, at *9 & n.10 (“The County Department of Personnel

Services sent Plaintiff a letter dated November 24, 2014,

stating Plaintiff’s psychologist informed the office that

Plaintiff would not able to return to work at KPD.” (citing

correspondence between Dr. Gerard and Ele Wood in April 2014

regarding Plaintiff’s work restrictions).8   The fact that the

parties waited until February 2019 to depose Dr. Gerard and

until March 2019 to depose Plaintiff does not show diligence.

This Court finds that Contrades did not exercise “diligence in

discovering the basis for amendment” of the dispositive motions

deadline.   See Rigsbee, 2019 WL 984276, at *4 (quoting Positive

Techs., Inc. v. Sony Elecs., Inc., 2013 WL 322556, at *2 (N.D.

Cal. Jan. 28, 2013)).

            Further, the fact that Plaintiff contested the

legitimacy of the NDAs and the fact that the defendants asserted

there was a legitimate basis for all of the NDAs were already

known to the parties prior to Dr. Gerard’s deposition.   See,


     8 Brandvold Ku, Inc. was the insurance adjusting company
that handled Plaintiff’s workers’ compensation claim. Ele Wood
was the Senior Adjuster assigned to the claim. 4/11/19 Summary
Judgment Order, 2019 WL 1590568, at *8.



                                 12
e.g., 4/11/19 Order, 2019 WL 1590568, at *4-6 (listing multiple

internal investigations opened regarding Plaintiff, including

NDAs issued by Contrades, and noting that Perry argued each NDA

had an evidentiary basis).9    Moreover, if the excerpt of

Dr. Gerard’s deposition attached to the Motion was submitted by

Contrades in support of a motion for summary judgment, this

Court would have to view it in the light most favorable to

Plaintiff.    See Crowley v. Bannister, 734 F.3d 967, 976 (9th

Cir. 2013).    So construed, Dr. Gerard’s testimony would not

support rulings that there is no genuine issue of material fact

and Contrades is entitled to the qualified/conditional privilege

for Plaintiff’s claims arising from the NDAs as a matter of law.

Further, Plaintiff’s claims against Contrades are based upon

other incidents besides the issuance of the NDAs.    See, e.g.,

12/27/18 Order, 2018 WL 6816045, at *4 (discussing allegations

that Contrades attempted to have Plaintiff removed from the E911

Board).

             In light of the forgoing, this Court finds that

Dr. Gerard’s deposition testimony in February 2019 and

Plaintiff’s deposition testimony in March 2019 do not constitute

     9 Perry filed the materials cited in this passage of the
4/11/19 Summary Judgment Order in June and July of 2018. See
generally Perry’s concise statement of facts in supp. of Perry
Motion, filed 6/20/18 (dkt. no. 310); Suppl. decl. of Greg H.
Takase re: Perry Motion, filed 7/2/18 (dkt. no. 326).



                                  13
previously unavailable evidence.      Therefore the testimony does

not establish good cause to amend the dispositive motions

deadline.

III. Other Circumstances Delaying the Trial Date

            This Court continued the May 6, 2019 trial date in

light of issues related to Perry’s recovery.     The trial date may

be continued further: 1) in light of the stay of Plaintiff’s

state law claims related to the RTWP; and/or 2) if Perry, in his

individual capacity, or the County Defendants file an appeal of

this Court’s rulings on qualified immunity and/or the

qualified/conditional privilege.      Thus, there would be time for

the parties to brief a motion for summary judgment filed by

Contrades and for this Court to rule upon the motion.     However,

the focus of the Court’s inquiry in determining whether to amend

the scheduling order is whether Contrades was diligent and

whether he could have reasonably complied with the dispositive

motions deadline through the exercise of diligence.     See

Zivkovic, 302 F.3d at 1087.   The issues related to Perry’s

recovery, the stay of claims related to the RTWP, and the

possible appeal by Perry or the County Defendants are not

relevant to the issue of whether Contrades was diligent.      This

Court therefore declines to consider those circumstances in

ruling on the instant Motion.



                                 14
IV.   Ruling

           Having considered all of the relevant circumstances,

this Court finds that Contrades has not established good cause

to amend the operative scheduling order.    Therefore, Contrades

has failed to establish any ground that warrants an extension of

the dispositive motions deadline.

                               CONCLUSION

           On the basis of the foregoing, Contrades’s Motion to

Amend Rule 16 Scheduling Order, filed March 22, 2019, and the

County Defendants’ joinder of simple agreement in the Motion,

filed March 25, 2019, are HEREBY DENIED.

           IT IS SO ORDERED.

           DATED AT HONOLULU, HAWAI`I, May 3, 2019.




MARK H. BEGLEY VS. COUNTY OF KAUAI, ET AL; CV 16-00350 LEK;
ORDER DENYING DEFENDANT CONTRADES'S MOTION TO AMEND RULE 16
SCHEDULING ORDER AND DENYING THE COUNTY DEFENDANTS' JOINDER OF
SIMPLE AGREEMENT




                                   15
